Citation Nr: 0201605	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for a right shoulder 
disability, rated as 10 percent disabling from December 14, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from September 1993 to 
September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action in which the 
RO granted service connection for minimal elevation of the 
humeral head, with painful motion, in the right shoulder and 
assigned a 10 percent disability rating effective from 
December 14, 1998.  In January 2001, the Board remanded the 
case for additional development.  The claims file has been 
returned for further appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.

In February 2001, the veteran filed a request for re-
evaluation of his eye condition on the basis that the 
condition has become worse.  While the record does not 
indicate that the veteran is presently service connected for 
an eye disorder, the matter is referred to the RO for 
appropriate disposition.  


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by complaints of chronic discomfort and pain 
during abduction, external rotation, and forward flexion, 
with external rotation limited to 85 degrees and internal 
rotation to 80 degrees.  There is no ankylosis, functional 
loss equating to limitation of motion of the arm to the 
shoulder level, impairment or deformity of the humerus, 
dislocation at the scapulohumeral joint, dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
with loose movement.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for a service-connected right shoulder disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 
5201, 5202, 5203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences persistent pain and 
grinding in his right shoulder, warranting a disability 
rating higher than 10 percent.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

As a preliminary matter, the Board notes that, during the 
course of the development process on remand, the veteran was 
scheduled for a VA examination.  This examination was 
canceled in May 2001 because the veteran failed to report.  
While a VA examination was conducted earlier, in February 
2001, the RO apparently found that it had not satisfied the 
requirements of the Board's remand.  The Board presumes 
regularity in notifying the veteran of the date and time of 
the VA examination.  Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the decision on the claim must be based on the evidence of 
record.  38 C.F.R. § 3.655(b)(2001).  As such, the Board must 
proceed to adjudicate this appeal based on the evidence 
presently in the record.

The evidence of record includes two VA examination reports 
and some outpatient treatment notes.  The first VA 
examination report, dated in March 1999, reflects that the 
veteran is right hand dominant and complains of pain while 
driving, as well as throbbing at night.  He has pain when 
throwing a baseball and the sensation of grinding in the 
shoulder.  The pain is at a level of 6 or 7.  At one point, 
the veteran went to the emergency room of St. Francis 
Hospital where he was given a sling and referred to his 
primary care physician.  The veteran reported that he could 
have had events of subluxation.  A range of motion test 
revealed a full range of motion, with complaints of pain 
during external rotation and from 130 degrees to 180 degrees 
during abduction.  The range of motion in the forearm was 
normal.  Subluxation of the glenohumeral joint was not 
possible with passive traction on the joint.  There was a 
tender proximal bicipital tendon insertion, but no muscle 
atrophy.  There was no acromioclavicular joint (ACJ) 
tenderness.  The examiner opined that he expected endurance 
to be poor due to pain.  A report of an X-ray taken at that 
time shows minimal degenerative changes of the glenoid.

In May 1999, the veteran was seen for intermittent pain in 
his shoulder, particularly with overhead activities, 
including weight lifting.  He had full range of motion.  
There was no tenderness over the ACJ.  He had positive 
apprehension with abduction and external rotation, and 
tenderness of the anterior capsule.  It was noted that he may 
have an anterior subluxating right shoulder.  A June 1999 
report indicates that magnetic resonance imaging (MRI) had 
shown a possible superior labra anteroposterior lesion.  It 
was the examiner's opinion that chronic anterior subluxation 
was occurring.  The report noted a positive "labral" test.   

The second VA examination report, dated in February 2001, 
shows complaints of right shoulder grinding and pain while 
sleeping on the shoulder.  The shoulder was bothersome when 
the veteran drove a vehicle and when he made a big circle 
shoulder movement.  There was no need for splints or slings, 
and no surgery had been done.  The veteran was a corrections 
officer, drove an automobile, fished, and hunted, and was 
independent in his daily activities.  He played softball but 
complained of pain when throwing the ball.  The veteran 
reported that the major functional impact of the shoulder 
disability was the chronic discomfort.  He complained of pain 
at 85 percent abduction and at 90 percent forward flexion.  A 
range of motion test showed full flexion to 180 degrees, 
abduction to 180 degrees, external rotation to 85 degrees, 
and internal rotation to 80 degrees.  There was tenderness at 
the anterior shoulder at the proximal biceps tendons, and 
mild degenerative joint disease (DJD) on x-ray.  The examiner 
diagnosed mild right shoulder DJD and right bicipital 
tendonitis.

The RO has assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  This Diagnostic Code applies 
to impairment of the clavicle and scapula.  In the statement 
of the case dated in October 1999, the RO explained that the 
rating was based on complaints of pain and subluxation, as 
well as pain with motion being analogous to malunion or 
nonunion of the clavicle or scapula.  Under Diagnostic Code 
5203, a 20 percent disability rating is assigned if there is 
dislocation, or nonunion with loose movement.  A 10 percent 
disability rating is assigned where there is nonunion without 
loose movement, or malunion.  In the alternative, impairment 
of the clavicle or scapula may be evaluated by rating the 
impairment of function of a contiguous joint.  Diagnostic 
Code 5203.

Several other Diagnostic Codes may be applicable to shoulder 
and arm disabilities.  Diagnostic Code 5200 applies where 
there is scapulohumeral articulation ankylosis.
Diagnostic Code 5201 provides for a 20 percent rating for 
limitation of motion of the arm where the motion is limited 
at the shoulder level.  A 30 percent rating is assigned for 
limitation of motion of the major extremity where it is 
limited in motion to midway between the side and shoulder 
level, and 40 percent where motion is limited to 25 degrees 
from the side.  Diagnostic Code 5202 applies to impairment of 
the humerus.  Thereunder, a 20 percent rating is assigned for 
malunion of the humerus with moderate deformity or recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder.  A 30 percent rating is assigned for marked 
deformity due to malunion of the humerus on the major side or 
for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements on the major side.  A 50 percent rating is 
assigned for fibrous union on the major side; a 60 percent 
rating is assigned for nonunion (false flail joint).  An 80 
percent rating is assigned for loss of the head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a.  

Having reviewed the evidence of record, the Board finds that 
the veteran's right shoulder disability most closely 
approximates the criteria for the currently assigned 10 
percent rating.  In this regard, the evidence shows what is 
believed to be chronic anterior subluxation with complaints 
of chronic discomfort and pain.  However, there has been no 
showing that the veteran has complete dislocations such as 
required under Diagnostic Code 5202 or Diagnostic Code 5203 
for a higher rating.  Subluxation does not satisfy this 
requirement.  Additionally, the veteran does not experience 
malunion or nonunion of the clavicle, scapula, or humerus.  
There is no fibrous union or other impairment of the humerus, 
and the veteran does not experience limitation of abduction 
to the point that his disability may be equated to 
scapulohumeral ankylosis.  In the absence of ankylosis, 
limitation of motion to at least the shoulder level, or 
impairment of the humerus, clavicle, or scapula, a higher 
rating may not be assigned.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate criteria for the specific joint 
or joints involved.  Diagnostic Code 5003.  When however, the 
limitation of motion of the joint involved is noncompensable 
under the applicable criteria, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003.  As noted above, Diagnostic Code 5201 
addresses limitation of motion of the arm.  38 C.F.R. § 4.71a 
(2001).  In this case, there is evidence of painful motion.  
However, the Board finds that the assigned 10 percent rating 
appropriately compensates the veteran for the resulting level 
of disability.  Additionally, because Diagnostic Code 5203 
requires rating in accordance with the loss of function of 
the affected joint, the assignment of a separate rating based 
on limitation of motion would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2001).  In other words, the 
rating criteria in Diagnostic Code 5201 overlap with those in 
Diagnostic Code 5203.  

As for whether application of 38 C.F.R. §§ 4.40, 4.45 would 
allow for a higher rating, the Board finds that, despite 
evidence of expected poor endurance due to pain, there is no 
basis for awarding greater than the 10 percent rating.  There 
is no additional evidence of weakness, fatigability, or 
incoordination.  On this point, the Board observes that 
functional loss may be due to problems such as pain if 
supported by adequate pathology and objectively confirmed.  
38 C.F.R. § 4.40.  In this case, while mild degenerative 
changes to the glenoid were noted and some limitation of 
motion was shown during range of motion tests, there appears 
to be minimal impact on the veteran's activities.  In this 
regard, the Board notes that the veteran is employed as a 
corrections officer, drives an automobile, maintains 
independence in daily activities, plays some softball, 
fishes, and hunts.  Considering this evidence, and the degree 
at which pain was noted during VA examinations, the assigned 
10 percent rating appropriately compensates the veteran for 
any functional loss due to pain.  Therefore, by application 
of 38 C.F.R. § 3.655(b), which requires that VA rate the 
veteran's disability based on the available record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher rating.  This is true since the 
award of service connection.  Fenderson, supra.  

In deciding this case, the Board recognizes that on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which made significant changes in the 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In August 2001, VA promulgated 
regulations implementing the new law.  66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The new law applies to 
all claims filed on or after the date of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
changes brought about by the Act include an enhanced duty to 
notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
specific standards for providing assistance to a veteran in 
the development of evidence.  Here, the veteran was provided 
notice in accordance with the provisions of the Act, by 
letter dated in February 2001.  Further, the veteran's 
authorization for release of records was requested to obtain 
records from St. Francis Hospital and from a private 
physician.  However, the veteran did not respond.  As 
previously indicated, a VA examination was scheduled in July 
2001 so that additional information could be obtained, 
particularly that which might assist in determining the level 
of functional impairment due to problems such as pain.  The 
veteran failed to report for the examination.  The Board 
therefore finds that the RO has satisfied the duty to assist 
as required by law.  


ORDER

A disability rating in excess of 10 percent for a service-
connected right shoulder disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

